MEMORANDUM **
Renee Eileen Geyer appeals from the 36-month sentence imposed after revocation of her supervised release. We have jurisdiction pursuant to 28 U.S.C. § 1291. Because Geyer failed to object to her sentence, we review for plain error. See United States v. Garcia, 323 F.3d 1161, 1165 (9th Cir.2003). We review the ultimate sentence for reasonableness. See United States v. Miqbel, 444 F.3d 1173, 1176 & n. 5 (9th Cir.2006).
Geyer contends that the district court erred by sentencing her to an unreasonable and unfair term of imprisonment outside the Chapter 7 Guidelines, and by failing to consider the sentencing factors pursuant to 18 U.S.C. § 3553(a).
Although the court considered the Chapter 7 Guidelines and the § 3553 factors, see United States v. George, 184 F.3d 1119, 1122-23 (9th Cir.1999), the sentence was unreasonable in light of the underlying sentence, the Sentencing Guidelines, and the considerations in Geyer’s record. See United States v. Booker, 543 U.S. 220, 261, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005).
Counsel for appellant, Tyrone Mitchell, Esq., has filed a motion to withdraw as appointed counsel. The motion is denied without prejudice to renewal in the district court. Counsel Mitchell shall serve a copy *664of this memorandum disposition on appellant individually.
VACATED and REMANDED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.